Citation Nr: 9915841	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  95-08 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and emphysema.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Entitlement to a compensable evaluation for thickened 
pleura, left costophrenic angle, as residuals of thoracic 
surgery, prior to February 15, 1980, based on clear and 
unmistakable error in a March 1972 RO decision.

4.  Entitlement to a compensable evaluation for a left lower 
thoracotomy scar, prior to February 15, 1980, based on clear 
and unmistakable error in a March 1972 RO decision.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and R. S.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel

INTRODUCTION

The veteran had active service from January 1966 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1993, April 1996, and 
May 1998 decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon. 

The issue of entitlement to service connection for chronic 
obstructive pulmonary disease and emphysema and the issue of 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for PTSD are the 
subject of the remand portion of this decision.



FINDINGS OF FACT

1.  An unappealed March 1992 RO decision denied service 
connection for emphysema and COPD.

2.  Evidence received since the March 1992 decision is new 
and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim. 

3.  A March 1972 RO decision granted service connection for 
thickened pleura, left costophrenic angle, as residual of 
thoracic surgery, and for a left lower thoracotomy scar, and 
assigned each a noncompensable evaluation.  

4.  The veteran was notified of the March 1972 decision and 
his right to initiate an appeal but he did not do so.  

5.  The outcome of the March 1972 decision was appropriately 
supported by the evidence then of record.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
of entitlement to service connection for chronic obstructive 
pulmonary disease and emphysema is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).

2.  Clear and unmistakable error has not been shown in the 
final March 1972 decision that assigned noncompensable 
evaluations for the veteran's thickened pleura, left 
costophrenic angle, residual of thoracic surgery, and left 
lower thoracotomy scar.  38 U.S.C.A. §§ 1155, 5107, 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105(a), 3.156, 3.400, 
4.7, Part 4, Diagnostic Codes 6810, 7803, 7804, 7805.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Chronic Obstructive Pulmonary Disease and Emphysema

The veteran is seeking to reopen his claim for service 
connection for chronic obstructive pulmonary disease and 
emphysema.  With respect to this claim, the Board finds, as 
discussed below, that he has submitted new and material 
evidence.  

The evidence of record prior to the March 1992 RO decision 
included medical evidence that the veteran had emphysema and 
COPD at the time of the decision.  

The March 1992 RO decision denied service connection for COPD 
and emphysema on the basis that they were not shown in 
service and were not shown to be secondary to service-
connected thickened pleura or thoracic surgery.  As the 
March 1992 RO denial was not appealed, it is final.  
38 U.S.C.A. § 7105. 

Subsequent to the March 1992 RO decision additional evidence 
has been submitted, including a November 1994 opinion from a 
VA physician.  The opinion indicates that borderline minimal 
COPD was shown on pulmonary function testing in July 1989.  
It indicates that the veteran's inservice surgery resulted in 
thickened pleura in the left base and that this had produced 
only minimal restrictive changes by July 1989.  It further 
indicates that the original cause of all of the above events 
was the left apical blebs which in a 19-year-old male were 
congenital and developmental.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection may also be granted for 
disability that is proximately due to or the result of, or 
has been chronically aggravated by, service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (1998).  If a claim for 
service connection was previously denied, a veteran must 
submit new and material evidence in order to reopen his 
claim.  38 U.S.C.A. § 5108.  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

Under the test established by Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), it must first be determined 
whether the veteran has presented new and material evidence.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
Prior to the March 1992 RO denial there was no competent 
medical evidence of record associating the veteran's COPD 
with the thickened pleura in the left base or with the 
inservice surgery.  In Hodge v. West, 155 F. 3d 1356, 1363 
(Fed. Cir. 1998), it was noted that while "not every piece of 
new evidence is 'material'; we are concerned, however, that 
some new evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Considering this, the Board concludes that the new evidence 
indicating that thickened pleura produced minimal restrictive 
changes, and all events were caused by the left apical blebs, 
contribute "to a more complete picture of the circumstances 
surrounding the origin of" the veteran's pulmonary 
disability.  Id.  Therefore, new and material evidence has 
been submitted and the claim of entitlement to service 
connection for COPD and emphysema is reopened.  38 U.S.C.A. 
§ 5108.

II.  Compensable Evaluation based on CUE

The veteran filed his original claim for service connection 
in March 1970.  In May 1970 he was notified that because he 
had failed to report for a scheduled examination his claim 
had been denied.  He filed a subsequent claim for service 
connection in October 1971.  A rating decision in March 1972 
granted service connection for thickened pleura, left 
costophrenic angle, residual of thoracic surgery, and for 
left lower thoracotomy scar, and evaluated each as 
noncompensably disabling, effective from October 1971.  

The report of a January 1972 VA examination reflects the 
veteran's complaints including pain in his back, difficulty 
breathing, excessive tiredness, and excessive gas or 
heartburn.  He reported no vomiting, no abnormal stools, no 
loss of weight, and that he ate a general diet and took no 
medication.  There was no respiratory distress during the 
examination.  His chest was symmetrical and resonant to 
percussion throughout.  The respiratory excursions were 
normal with no prolongation of the expiratory phase of 
respiration.  The breath sounds were vascular throughout with 
no rales or friction rubs heard.  There was a well-healed 
left lower thoracotomy scar.  There was no tenderness, spasm, 
rigidity, distention, or masses of the abdomen.  X-ray of the 
chest revealed blunting of the left costophrenic angle and 
was otherwise completely normal.  The diagnoses included left 
lower thoracotomy scar, well healed, asymptomatic, thickened 
pleura, left costophrenic angle, residual of thoracic 
surgery, and no gastrointestinal disease found.  

The record does not indicate that the veteran was receiving 
any treatment for his disability at that time.  

A March 1972 RO decision granted service connection as 
previously indicated and assigned noncompensable evaluations.  
The veteran was notified of that action, and his appellate 
rights, but he did not initiate an appeal and that decision 
became final. 

The veteran has offered testimony, during his personal 
hearing in October 1998, that his disability was essentially 
the same in 1970 as it was in 1980 when he was awarded 
10 percent evaluations for thickened pleura, left 
costophrenic angle, as residual of thoracic surgery and left 
lower thoracotomy scar.  

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  
38 C.F.R. § 3.104(a), 3.105(a).

The United States Court of Appeals for Veterans Claims has 
propounded a three-prong test to determine whether clear and 
unmistakable error is present in a prior determination:  

(1)  [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extent at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made;" and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.

In 1971-72 Diagnostic Code 6810 provided that chronic 
pleurisy, fibrous, following lobar pneumonia and other acute 
diseases of the lungs or pleural cavity, without emphysema, 
is considered a nondisabling condition, except with 
diaphragmatic pleurisy, pain in chest, obliteration of 
costophrenic angles, tenting of diaphragm, a 10 percent 
evaluation is warranted.  In 1971-72 Diagnostic Code 7805 
provided that scars were rated on limitation of function of 
the part affected.  Diagnostic Code 7804, in 1971-72, 
provided that scars that were superficial, tender, and 
painful on objective demonstration, warranted a 10 percent 
evaluation.  Diagnostic Code 7803, in 1971-72, provided that 
scars that were superficial, poorly nourished, and had 
repeated ulceration warranted a 10 percent evaluation. 

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the presence of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, supra. 

The record at the time of the March 1972 RO decision reflects 
the veteran's complaints as previously noted, but the 
competent medical evidence identified only thickened pleura 
and found that the left lower thoracotomy scar was well 
healed and asymptomatic.  There is no competent medical 
evidence, or subjective complaints, that would have supported 
a finding that the scar was superficial, poorly nourished, 
had repeated ulceration, was tender and painful on objective 
demonstration, or limited the function of any part.  
Therefore, there was no evidence that would indicate that the 
assignment of the noncompensable evaluation for the left 
lower thoracotomy scar in 1971 was in error.  Further, there 
is no competent medical evidence that the veteran had chronic 
pleurisy, pain in the chest, obliteration of costophrenic 
angles, or tenting of the diaphragm.  Therefore, the 
competent medical evidence of record at the time of the March 
1972 RO decision did not support an award of a compensable 
evaluation for thickened pleura, left costophrenic angle, as 
a residual of thoracic surgery.  

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger.  See Fugo, at 44.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
clear and unmistakable error has a much heavier burden than 
that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  On the basis of the 
above analysis, the Board finds that the veteran has not met 
this burden, and, therefore, the March 1972 RO decision did 
not involve clear and unmistakable error and is final.  
38 U.S.C.A. §§ 1155, 5107, 5108, 7105; 38 C.F.R. §§ 3.104, 
3.105(a), 3.156, 3.400, 4.7, Part 4, Diagnostic Codes 6810, 
7803, 7804, 7805. 


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim for entitlement to service connection for 
COPD and emphysema is granted.  

The March 1972 RO decision did not involve clear and 
unmistakable error and is final and a compensable evaluation 
for thickened pleura, left costophrenic angle, as a residual 
of thoracic surgery, or for a left lower thoracotomy scar, 
prior to February 15, 1980, is denied. 


REMAND

The report of an August 1997 VA psychiatric examination 
reflects that the veteran had been admitted to the White City 
Domiciliary from December 12, 1994, through March 7, 1995.  
He was admitted primarily for a variety of physical 
complaints and what he had declared was PTSD symptomatology.  
The report indicates that the veteran had been interviewed by 
a psychologist.  It does not appear that these records have 
been associated with the veteran's claims file.  

Having determined that the appellant's claim of entitlement 
to service connection for COPD and emphysema has been 
reopened, the merits of the claim must now be evaluated in 
light of all the evidence, both new and old. Manio v. 
Derwinski, 1 Vet. App. 140, 146 (1991).  Before that can be 
achieved, however, the Board is of the opinion that further 
development is warranted.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for VA and non-VA health care 
providers who have treated him for COPD, 
emphysema, and PTSD at any time since 
service.  With any necessary 
authorization, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran, 
including treatment records from the 
White City Domiciliary, that are not 
currently of record.

2.  The RO should arrange for a VA 
pulmonary examination by a board-
certified specialist, if available, to 
determine the etiology of any currently 
identified COPD and emphysema.  All 
indicated studies should be performed and 
all findings reported in detail.  The 
claims file must be made available to the 
examiner prior to the examination.  The 
examiner is requested to offer an opinion 
as to whether or not the veteran 
currently has COPD and/or emphysema and, 
if so, whether it is at least as likely 
as not that any currently manifested COPD 
or emphysema is related to the veteran's 
active service.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any currently manifested COPD or 
emphysema is proximately due to or has 
been chronically worsened by the 
veteran's service-connected thickened 
pleura, left costophrenic angle as 
residual of thoracic surgery or his 
service-connected left lower thoracotomy 
scar and three faded tube scars of the 
left chest area.  A complete rationale 
should be provided for any opinion 
offered.  

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issues on appeal with 
any appropriate consideration of 
38 C.F.R. § 3.310.  

4.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 



